DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1 and 4-20 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to the rejection(s) of claims 1-20, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/29/2021 compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is/are being considered by Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (Saylor – US 6,661,340 B1) in view of Winick et al. (Winick – US 2005/0128068 A1), Shin et al. (Shin – US 2015/0230056 A1) and Slupik (Slupik – US 2014/0235265 A1).

As to claim 1, Saylor discloses a method comprising:
identifying a plurality of sensors (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220. Control panel 220 may send a signal via radio modem 222 to radio receiver system 230. For example, radio modem 222 may transmit alarm and other data at a frequency of approximately 900 Mhz. Other frequencies may also be transmitted and detected. Radio receiver system 230 may then communicate with central security server 130 via a TCP/IP connection. Other communication techniques may be implemented. Central security server 130 may then alert users and other identified entities via wireless and/or other devices, such as mobile device 240, via a voice alarm, text message and other notifications. For example, alerts may be transmitted to the user via email or other form of electronic communication to a personal computer 242 or other device. In addition, users may check status registered with a security system (Saylor: Abstract, column 4 lines 17-30, column 5 lines50-column 6 lines 3, and FIG. 1-3);
identifying a first partition attribute of a first group of sensors of the plurality of sensors (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220), the first partition attribute indicating a primary partition of the security system (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7);
identifying a second partition attribute of a second group of sensors of the plurality of sensors Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220), the second partition attribute indicating a secondary partition of the security system (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7);
assigning the primary partition and the secondary partition to each of a first control panel of the security system and a second control panel of the security system (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be , 
operating the security system using the first and/or second control panel including generating respective user interfaces for the first and second control panels (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, status data and/or other relevant information), 
assigning the secondary partition exclusively to the second control panel and assigning the primary partition exclusively to the first control panel (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system ; and 
subsequently operating the security system (Saylor: column 8 lines 44-column9 lines 16 and FIG. 4: If the user has an existing security system or devices or purchased such devices and/or systems from other entities, the user may register these security devices and/or systems, at step 420. For example, the user may register each security device, system or other combination for each property (e.g., house, business, vacation house, etc.), personal property (e.g., car, boat, mobile home, etc.), individual (e.g., spouse, child, grandparent, etc.) and others. For each identified property, personal property, individual or other, the associated security devices may be registered, at step 420), including:
using the first control panel to interface with the primary partition and without the secondary partition (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7), including generating a first user interface for the first control panel based on the first group of sensors and not the second group of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may ; and
using the second control panel to interface with the secondary partition and without the primary partition, including generating a second user interface for the second control panel based on the second group of sensors and not the first group of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, status data and/or other relevant information). 

Saylor does not explicitly disclose:
forming a dynamic partition of the security system based on the first and second partition attributes, 
the first control panel and the second control panel each configured to operate both the dynamic partition;
operating the security system using the first and/or second control panel to interface with the dynamic partition, 
wherein each of the user interfaces is based on the first and second groups of sensors included in the dynamic partition, and
adjusting the dynamic partition by assigning the secondary partition exclusively to the second control panel and assigning the primary partition exclusively to the first control panel.

However, it has been known in the art of integration of home-vehicle automation system to implement the method steps of 
identifying a plurality of sensors registered with a security system
identifying a first partition attribute of a first group of sensors of the plurality of sensor, the first partition attribute indicating a primary partition of the security system,
identifying a second partition attribute of a second group of sensors of the plurality of sensors, the second partition attribute indicating a secondary partition of the security system
forming a dynamic partition of the security system based on the first and second partition attributes, 
assigning the primary partition and the secondary partition to a first control panel of the security system;
the first control panel configured to operate both the dynamic partition;
operating the security system using the first and/or second control panel to interface with the dynamic partition, as suggested by Winick, which discloses the method steps of 
identifying a plurality of sensors registered with a security system (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the motion sensor 125, the fire sensor 130, and the window/door sensor 135, and FIG. 2 the sensor A 230, the sensor B 232, and the sensor C 234);
identifying a first partition attribute of a first group of sensors of the plurality of sensors (Winick: [0004], [0018], [0033], [0038], and FIG. 1 the home security system 100), the first partition attribute indicating a primary partition of the security system (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122),
identifying a second partition attribute of a second group of sensors of the plurality of sensors (Winick: [0023]-[0029], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180: The control 210 may receive data from one or more sensors in the vehicle, such as sensor A 230, sensor B 232, and sensor C 234. The sensors may be associated with the different systems or components in the vehicle mentioned above, such as the door lock/unlock component, window open/close component, and engine start/stop component. The door component encompasses, e.g., passenger doors, a hatch, trunk lid, sliding van door, convertible top, etc. The window component encompasses, e.g., conventional passenger door windows, rear hatch window, and analogous structures such as sunroofs. The actuators and sensors can be powered by the vehicle's battery, or a separate backup battery), the second partition attribute indicating a secondary partition of the security system (Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180: The control panel 110 may provide a feature called a "vehicle partition." This feature will dictate the partition under which the vehicle status information will be viewed. Any partition may be programmed as a vehicle partition. If the user has more than one vehicle, then each vehicle may be assigned to its own partition. The 
forming a dynamic partition of the security system based on the first and second partition attributes (Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], [0053], and FIG. 1-3: The auto alarm will contain zones as does the home security system 100. In the disarmed state, as zones of the vehicle are violated, the user interface device 140 will reflect this status, the same as the hardwired zones of the system. The user interface device 140 will also reflect the disarmed status of the vehicle with "system ready" and "not ready" displays. The user interface device 140 will also have some indication that it is referring to zones of the vehicle for the user with a vehicle descriptor), 
assigning the primary partition (FIG. 1 the home security system 100) and the secondary partition (FIG. 2-3 the vehicle control system 180) to a first control panel of the security system (Winick: Abstract, [0019], the user interface device 140 may be integrated into the control panel 110, [0024]-[0025], [0031], and FIG. 1),
the first control panel configured to operate both the dynamic partition (Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. For example, when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that ;
operating the security system using the first and/or second control panel to interface with the dynamic partition (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122), wherein each of the user interfaces is based on the first and second groups of sensors included in the dynamic partition (Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. For example, when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122, [0042], [0057]-[0061], and FIG. 1).
Saylor and Winick, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Saylor to include the method steps of forming a dynamic partition of the security system based on the first and second partition attributes, 
the first control panel configured to operate both the dynamic partition;
operating the security system using the first and/or second control panel to interface with the dynamic partition, 
wherein each of the user interfaces is based on the first and second groups of sensors included in the dynamic partition, as suggested by Winick. The motivation for this is to allow a home control device to selectively control home appliances and/or vehicle features in response to a predetermined location of a vehicle.

The combination of Saylor and Winick does not explicitly disclose the second control panel configured to operate both the dynamic partition; wherein each of the user interfaces is based on the first and second groups of sensors included in the dynamic partition.
However, it has been known in the art of integration of home-vehicle automation system to implement the second control panel configured to operate both the dynamic partition; wherein each of the user interfaces is based on the first and second groups of sensors included in the dynamic partition., as suggested by Shin, which discloses the second control panel configured to operate both the dynamic partition (Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the ; wherein each of the user interfaces is based on the first and second groups of sensors included in the dynamic partition. (Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11).
Therefore, in view of teachings by Saylor, Winick and Shin, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Saylor and Winick to include the second control panel configured to operate both the dynamic partition; wherein each of the user interfaces is based on the first and second groups of sensors included in the dynamic partition, as suggested by Shin. The motivation for this is to allow a control device located in a vehicle to selectively program home appliances in response to a predetermined location of the vehicle.
 
The combination of Saylor, Winick and Shin does not explicitly disclose the method steps of adjusting the dynamic partition by assigning the secondary partition exclusively to the second control panel and assigning the primary partition exclusively to the first control panel.
However, it has been known in the art of controlling electronic devices to implement the method steps of the dynamic partition by assigning the secondary partition exclusively to the second control panel and assigning the primary partition exclusively to the first control panel, as suggested by Slupik, which discloses the method steps of the dynamic partition by assigning the secondary partition exclusively to the second control panel and assigning the primary partition exclusively to the first control panel (Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9: According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc.) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition). According to the illustrative embodiment, controller 250 transmits to mobile station 201 one or more of: instructions or commands directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250. According to the illustrative embodiment, controller 250 also transmits remote control commands directly to one or more of the remote-controlled targets, based at least in part on information received by controller 250 from mobile station 201, e.g., composition of the proximity list, geographic area that mobile station 201 currently occupies, etc. Thus, controller 250 telecommunicates bi-directionally with mobile station 201, and is capable of both acting directly on received information (e.g., remote-controlling one or more targets).
Therefore, in view of teachings by Saylor, Winick, Shin, and Slupik, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Saylor, Winick, and Shin to include the method steps of the dynamic partition by assigning the secondary partition exclusively to the second control panel and assigning the primary partition exclusively to the first control panel, as suggested by Slupik. The motivation for this is to allow the control device to receive and/or control the electronic devices within range of the control device.

As to claim 6, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 1 further comprising the method of claim 1, wherein adjusting further comprises:
adjusting the dynamic partition of the security system based on a distance between the second group of sensors and the security system (Winick: [0009], [0021], [0024], [0031], [0033], [0045], [0053], and FIG. 1-4: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. For example, when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122. Other commands can be provided to the VCS 180 to control, for example, the door lock/unlock component, window open/close component, and engine start/stop component and Slupik: [0007], [0011]-[0018], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9).

As to claim 7, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 6 further comprising the method of claim 6, further comprising:
detecting that the distance between the second group of sensors (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: Alarm events database 142 may contain historical alarm and/or other data. Alarm events database 142 may maintain data related to alarm events and other alarm worthy situations within a network and/or community. Other information may be stored and other sources of information may be accessed. This data may be used to generate reports based on aggregated data. For example, a user may request a report regarding home burglaries or other break-ins within a 10 mile radius of the user's primary home for the past 6 months. Other locations, time frames and factors may be identified in generating a report. Maps, charts and/or other graphics may be used to display historical alarm data based on user specifics, Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized, and Slupik: [0007], [0011]-[0018], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9) and the security system exceeds a predefined distance partition threshold associated with the secondary partition (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8, Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or Slupik: [0007], [0011]-[0018], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9); and
adjusting the dynamic partition of the security system to include only the first partition in response to detecting that the distance between the second group of sensors and the security system exceeds the predefined distance partition threshold (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8, Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized, Slupik: [0007], [0011]-[0018], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9).

As to claim 8, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 7 further comprising the method of claim 7, further comprising:
forming the secondary partition at a secondary security system in response to the dynamic partition including only the primary partition (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8, Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and Slupik: [0007], [0011]-[0018], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9), the second group of sensors being registered with the secondary security system (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: Alarm events database 142 may contain historical alarm and/or other data. Alarm events database 142 may maintain data related to alarm events and other alarm worthy situations within a network and/or community. Other information may be stored and other sources of information may be accessed. This data may be used to generate reports based on aggregated data. For example, a user may request a report regarding home burglaries or other break-ins within a 10 mile radius of the user's primary home for the past 6 months. Other locations, time frames and factors may be identified in generating a report. Maps, charts and/or other graphics may be used to display historical alarm data based on user specifics).

As to claim 9, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
using the user interfaces for the first and second control panels (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114 and FIG. 7-8), providing status information of the sensors identified in the dynamic partition (Saylor: column 4 lines 17-30, column 6 lines35-55, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8).

As to claim 10, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 1 further comprising the method of claim 1, further comprising:
detecting a local communication from the first group of sensors with the security system (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114);
detecting a remote communication from the second group of sensors with the security system (Saylor: column 4 lines 17-30, column 6 lines35-55, and FIG. 1); and
in response to the detected local and remote communications, forming the dynamic partition (Saylor: column 4 lines 17-30, column 6 lines35-55, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8, Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized, Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle Slupik: [0007], [0011]-[0018], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9). 

As to claim 11, Saylor, Winick, Shin, and Slupik discloses all the computing apparatus limitations as claimed that mirrors the method steps in claim 1; thus, claim 11 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a computing apparatus, the computing apparatus comprising:
a processor; and
a memory storing instructions that, when executed by the processor, configure the apparatus to:
identify a plurality of sensors registered with a security system (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220. Control panel 220 may send a signal via radio modem 222 to radio receiver system 230. For example, radio modem 222 may transmit alarm and other data at a frequency of approximately 900 Mhz. Other frequencies may also be transmitted and detected. Radio receiver system 230 may then communicate with central security server 130 via a TCP/IP connection. Other communication techniques may be implemented. Central security server 130 may then alert users and other identified entities via wireless and/or other devices, such as mobile device 240, via a voice alarm, text message and other notifications. For example, alerts may be transmitted to the user via email or other form of electronic communication to a personal computer 242 or other device. In Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the motion sensor 125, the fire sensor 130, and the window/door sensor 135, and FIG. 2 the sensor A 230, the sensor B 232, and the sensor C 234);
identify a first partition attribute of a first group of sensors of the plurality of sensors (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220 and Winick: [0004], [0018], [0033], [0038], and FIG. 1 the home security system 100), the first partition attribute indicating a primary partition of the security system (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7 and Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122);
identify a second partition attribute of a second group of sensors of the plurality of sensors (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220 and Winick: [0023]-[0029], [0031]-[0032], [0042], [0047], and FIG. 2-3 the , the second partition attribute indicating a secondary partition of the security system (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7 and Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180: The control panel 110 may provide a feature called a "vehicle partition." This feature will dictate the partition under which the vehicle status information will be viewed. Any partition may be programmed as a vehicle partition. If the user has more than one vehicle, then each vehicle may be assigned to its own partition. The vehicle alarm will be programmed with the respective partition number, allowing more than one vehicle to report to the home security system 100);
form a dynamic partition of the security system based on a combination of the first and second partition attributes (Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], [0053], and FIG. 1-3: The auto alarm will contain zones as does the home security system 100. In the disarmed state, as zones of the vehicle are violated, the user interface device 140 will reflect this status, the same as the hardwired zones of the system. The user interface device 140 will also reflect the disarmed status of the vehicle with "system ready" and "not ready" displays. The user Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11 and Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9);
assign the primary partition (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, status data and/or other relevant information and Winick: FIG. 1 the home security system 100)  and the secondary partition (Winick: FIG. 2-3 the vehicle control system 180) to each of a first control panel of the security system (Winick: Abstract, [0019], the user interface device 140 may be integrated into the control panel 110, [0024]-[0025], [0031], and FIG. 1) and a second control panel of the security system (Winick: Abstract, [0019], [0024]-[0025], [0031], [0042], [0057]-[0061], and FIG. 1, Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time Slupik: FIG. 1), the first control panel and the second control panel (Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11: When the points to transmit the control signals are decided, the controller 180 may output route information including the decided points on the display unit 151 (S506). Here, the route information may include a graphic object for a relevant home appliance on each decided point. Each graphic object may be implemented as at least one of an image, an icon and text corresponding to the relevant home appliance. Also, control time information relating to the corresponding home appliance may be output adjacent to the graphic object) each configured to operate the dynamic partition (Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and ;
generate respective user interfaces for the first and second control panels, wherein each of the user interfaces is based on the first and second groups of sensors included in the dynamic partition (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122, Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11, and Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9: According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc.) that mobile station 201 currently occupies, and the proximity list (and/or an ;
adjust the dynamic partition by assigning the secondary partition exclusively to the second control panel and assigning the primary partition exclusively to the first control panel (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, status data and/or other relevant information, and Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9: According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the ; and 
generating a first user interface for the first control panel based on the first group of sensors and not the second group of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, status data and/or other relevant information); and
generating a second user interface for the second control panel based on the second group of sensors and not the first group of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, status data and/or other relevant information).

As to claim 12, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
adjust the dynamic partition of the security system to be based on the first group of sensors (Winick: [0004], [0018], [0033], [0038], and FIG. 1 the home security system 100) and the second group of sensors (Winick: [0023]-[0029], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180), the dynamic partition including the primary partition and secondary partition (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11).

As to claim 13, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
adjust the dynamic partition of the security system to be based only on the first group of sensors, the dynamic partition including the primary partition (Winick: Abstract, [0009], [0024]-[0026], [0031], [0042], [0057]-[0061], and FIG. 1, Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11, and Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9: According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, .

As to claim 16, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to adjust the dynamic partition of the security system based on a distance between the second group of sensors and the security system (Winick: [0009], [0021], [0024], [0031], [0033], [0045], [0053], and FIG. 1-4: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. Slupik: [0007], [0011]-[0018], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9). 

As to claim 17, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 16 further comprising the computing apparatus of claim 16, wherein the instructions further configure the apparatus to:
adjust the dynamic partition in response to detecting detect that the distance between the second group of sensors (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: Alarm events database 142 may contain historical alarm and/or other data. Alarm events database 142 may maintain data related to alarm events and other alarm worthy situations within a network and/or community. Other information may be stored and other sources of information may be accessed. This data may be used to generate reports based on aggregated data. For example, a user may request a report regarding home burglaries or other break-ins within a 10 mile radius of the user's primary home for the past 6 months. Other locations, time frames and factors may be identified in generating a report. Maps, charts and/or other graphics may be used to display historical alarm data based on user specifics, Winick: Abstract, [0009], [0024]-[0026], [0031]: Slupik: [0007], [0011]-[0018], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9) and the security system exceeds a predefined distance partition threshold (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8, Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized, Slupik: [0007], [0011]-[0018], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9).

As to claim 18, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 17 further comprising the computing apparatus of claim 17, wherein the instructions further configure the apparatus to:
form the secondary partition at a secondary security system (Saylor: column 4 lines 17-65, column 7 lines 26-39, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8: Alarm events database 142 may contain historical alarm and/or other data. Alarm events database 142 may maintain data related to alarm events and other alarm worthy situations within a network and/or community. Other information may be stored and other sources of information may be accessed. This data may be used to generate reports based on aggregated data. For example, a user may request a report regarding home burglaries or other break-ins within a 10 mile radius of the user's primary home for the past 6 months. Other locations, time frames and factors may be identified in generating a report. Maps, charts and/or other graphics may be used to display historical alarm data based on user specifics).

As to claim 19, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the user interfaces for the first and second control panels (Saylor: FIG. 1 the control panel 120 associated with the property 110, the control panel 122 associated with the personal property 112, and the control panel 114 associated with the individual 114 and FIG. 7-8) are configured to display status information of the sensors identified in the dynamic partition (Saylor: column 4 lines 17-30, column 6 lines35-55, column 11 lines11-65, column 13 lines 21-29, and FIG. 7-8).

As to claim 20, Saylor, Winick, Shin, and Slupik discloses all the non-transitory computer-readable storage medium limitations as claimed that mirrors the method steps in claim 1; thus, claim 20 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a non-transitory computer-readable storage medium, the computer- readable storage medium including instructions that when executed by a computer, cause the computer to:
identify a plurality of sensors registered with a security system (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220. Control Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the motion sensor 125, the fire sensor 130, and the window/door sensor 135, and FIG. 2 the sensor A 230, the sensor B 232, and the sensor C 234);
identify a first partition attribute of a first group of sensors of the plurality of sensors (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220 and Winick: [0004], [0018], [0033], [0038], and FIG. 1 the home security system 100), the first partition attribute indicating a primary partition of the security system (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7 and Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be ;
identify a second partition attribute of a second group of sensors of the plurality of sensors (Saylor: column 5 lines50-column 6 lines 3, FIG. 1-2, and FIG. 7: A location, such as home 210, may include various security and/or other devices, such as panic button 212, motion sensor 214, motion contact 216, home automation modules 218, which communicate with control panel 220 and Winick: [0023]-[0029], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180: The control 210 may receive data from one or more sensors in the vehicle, such as sensor A 230, sensor B 232, and sensor C 234. The sensors may be associated with the different systems or components in the vehicle mentioned above, such as the door lock/unlock component, window open/close component, and engine start/stop component. The door component encompasses, e.g., passenger doors, a hatch, trunk lid, sliding van door, convertible top, etc. The window component encompasses, e.g., conventional passenger door windows, rear hatch window, and analogous structures such as sunroofs. The actuators and sensors can be powered by the vehicle's battery, or a separate backup battery, the second partition attribute indicating a secondary partition of the security system (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7 and Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], and FIG. 2-3 the vehicle control system 180: The control panel 110 may provide a feature called a "vehicle partition." This feature will dictate the partition under which the vehicle status information will be viewed. Any partition may be programmed as a vehicle partition. If the user has more than one vehicle, then each vehicle may be assigned to its own partition. The ;
form a dynamic partition of the security system based on a combination of the first and second partition attributes (Winick: [0023]-[0027], [0031]-[0032], [0042], [0047], [0053], and FIG. 1-3: The auto alarm will contain zones as does the home security system 100. In the disarmed state, as zones of the vehicle are violated, the user interface device 140 will reflect this status, the same as the hardwired zones of the system. The user interface device 140 will also reflect the disarmed status of the vehicle with "system ready" and "not ready" displays. The user interface device 140 will also have some indication that it is referring to zones of the vehicle for the user with a vehicle descriptor, Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095], [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11 and Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9);
assign the primary partition (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, Winick: FIG. 1 the home security system 100)  and the secondary partition (Winick: FIG. 2-3 the vehicle control system 180) to each of a first control panel of the security system (Winick: Abstract, [0019], the user interface device 140 may be integrated into the control panel 110, [0024]-[0025], [0031], and FIG. 1) and a second control panel of the security system (Winick: Abstract, [0019], [0024]-[0025], [0031], [0042], [0057]-[0061], and FIG. 1, Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, and FIG. 1, and Slupik: FIG. 1), the first control panel and the second control panel (Shin: Abstract, [0056], [0089]-[0090], [0094]-[0095]: The controller 180 may output a graphic object of a home appliance, which corresponds to a control signal to be transmitted, at at least one control signal transmission point decided based on the estimated time of arrival at the destination and the control time information, on the display unit 151, [0100]-[0101], [0131]-[0137]: the controller 212 may control the vehicle terminal 350 to output the route information on a dashboard of the vehicle 250, or to output the route information on the front glass of the vehicle 250 using the HUD or the projector. The HUD may be mounted on the dashboard of the vehicle 250, FIG. 1 and FIG. 8-11: When the points to transmit the control signals are decided, the controller 180 may output route information including the decided points on the display unit 151 (S506). Here, the route information may include a graphic object for a each configured to operate the dynamic partition (Winick: Abstract, [0009], [0024]-[0026], [0031]: Whenever the VCS 180 is within radio range of the home security system 100, the two systems can communicate with one another. The range should be sufficient to allow communication when the vehicle is parked in a typical location near or within a home, such as in an attached or detached garage. This communication allows many security, safety and convenience features to be realized. Advantageously, the VCS 180 can be monitored by the home security system 100 as if it is was another zone in the home. For example, when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122, [0042], [0057]-[0061], and FIG. 1);
generate respective user interfaces for the first and second control panels, wherein each of the user interfaces is based on the first and second groups of sensors included in the dynamic partition (Winick: Abstract, [0007]-[0008], [0018], [0021], [0029]-[0031], [0033]-[0034], FIG. 1 the control panel 110: when the home security system 100 is armed, a signal can be sent to arm a vehicle security system implemented by the VCS 180. Moreover, an alarm condition at the vehicle that is detected by the VCS 180 can be communicated to the home security system 100 to allow it to take action such as tripping the home's local alarm, e.g., by activating the siren 120 and dialing an alarm monitoring service via the dialer 122, Shin: Abstract, [0056], [0089]-Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9: According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc.) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition). According to the illustrative embodiment, controller 250 transmits to mobile station 201 one or more of: instructions or commands directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250. According to the illustrative embodiment, controller 250 also transmits remote control commands directly to one or more of the remote-controlled targets, based at least in part on information received by controller 250 from mobile station 201, e.g., composition of the proximity list, geographic area that mobile station 201 currently occupies, etc. Thus, controller 250 telecommunicates bi-directionally with mobile station 201, and is capable of both acting directly on received information (e.g., remote-controlling one or more targets);
adjust the dynamic partition by assigning the secondary partition exclusively to the second control panel and assigning the primary partition exclusively to the first control panel (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property Slupik: [0007], [0039], [0043]-[0044], [0048]-[0050], [0070], FIG. 2, and FIG. 4-9: According to the illustrative embodiment, controller 250 receives from mobile station 201 one or more of: the estimated current location of mobile station 201, the estimated geographic area (e.g., room 1, hallway, basement, etc.) that mobile station 201 currently occupies, and the proximity list (and/or an indication of its composition). According to the illustrative embodiment, controller 250 transmits to mobile station 201 one or more of: instructions or commands directed at certain remote-controlled targets such that mobile station 201 is to perform the remote-controlling of the respective target according to the instructions/commands received from controller 250. According to the illustrative embodiment, controller 250 also transmits remote control commands directly to one or more of the remote-controlled targets, based at least in part on information received by controller 250 from mobile station 201, e.g., composition of the proximity list, geographic area that mobile station 201 currently occupies, etc. Thus, controller 250 telecommunicates bi-directionally with mobile station 201, and is capable of both acting directly on received information (e.g., remote-controlling one or more targets); and 
generating a first user interface for the first control panel based on the first group of sensors and not the second group of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, ; and
generating a second user interface for the second control panel based on the second group of sensors and not the first group of sensors (Saylor: column 4 lines 17-30, column 4 lines 55 - column 5 lines 16, column 8 lines 24 - column 9 lines 16, column 11 lines 42-65, FIG. 1, FIG. 4, and FIG. 7: A user may register various types of security devices, including those associated with property 110, personal property 112 and/or individuals 114 with the central security network 130 of the present invention. Alarm situations may be detected by a control panel 120, 122, 124 associated with and preferably local to each security device and/or system (e.g., property, personal property, individual, or combination). Control panels 120, 122, 124 may transmit alarm information to central security network 130. Central security network 130 may process the alarm situation, status data and/or other relevant information).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (Saylor – US 6,661,340 B1) in view of Winick et al. (Winick – US 2005/0128068 A1), Shin et al. (Shin – US 2015/0230056 A1), and Slupik (Slupik – US 2014/0235265 A1) and further in view of Sloo et al. (Sloo – US 8,988,232 B1).

As to claim 4, Saylor, Winick, Shin, and Slupik disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, further comprising:
adjusting the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system.
However, it has been known in the art of monitoring systems to implement the method steps of adjusting the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system, as suggested by Sloo, which discloses the method steps of adjusting the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system (Sloo: Abstract, column 9 lines 11-32: if an account of the user maintained at the remote server requires attention from a user, such indication may be provided to processing system 110 via wireless communication module 230. Such indication may be provided by the remote server in response to inquiry from processing system 110 made to the remote server. Further, processing system 110 may transmit status information to a remote server. Such an arrangement may permit a user to view status information about the hazard detector by logging in to the remote server via a computing device and accessing the user account, column 24 lines 5-41, column 28 lines 13-column 29 lines3, and FIG. 8: a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone) 866. A webpage or app can be configured to receive communications from the user and control the device based on the communications and/or to present information about the device's operation to the user. For example, the user can view a current setpoint temperature for a device and adjust it, using a computer).
Saylor, Winick, Shin, Slupik and Sloo, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Saylor, Winick, Shin, and Slupik to include the method steps of adjusting the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system, as suggested by Sloo. The motivation for this is to inform a user status information of a sensor in an area of a monitoring system.

As to claim 14, Saylor, Winick, Shin, Slupik and Sloo disclose the limitations of claim 11 further comprising the computing apparatus of claim 11, wherein the instructions further configure the apparatus to:
adjust the dynamic partition of the security system based on a sensor communication status between the second group of sensors and the security system (Sloo: Abstract, column 9 lines 11-32: if an account of the user maintained at the remote server requires attention from a user, such indication may be provided to processing system 110 via wireless communication module 230. Such indication may be provided by the remote server in response to inquiry from processing system 110 made to the remote server. Further, processing system 110 may transmit status information to a remote server. Such an arrangement may permit a user to view status information about the hazard detector by logging in to the remote server via a computing device and accessing the user account, column 24 lines 5-41, column 28 lines 13-column 29 lines3, and FIG. 8: a user can communicate with a device using a computer (e.g., a desktop computer, laptop computer, or tablet) or other portable electronic device (e.g., a smartphone) 866. A webpage or app can be configured to receive communications from the user and control the device based on .

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Saylor et al. (Saylor – US 6,661,340 B1) in view of Winick et al. (Winick – US 2005/0128068 A1), Shin et al. (Shin – US 2015/0230056 A1), Slupik (Slupik – US 2014/0235265 A1), and Sloo et al. (Sloo – US 8,988,232 B1) and further in view of Bauer et al. (Bauer – US 2015/0341375 A1).

As to claim 5, Saylor, Winick, Shin, Slupik and Sloo disclose the limitations of claim 4 except for the claimed limitations of the method of claim 4, further comprising:
adjusting the dynamic partition in response to detecting that the second group of sensors is not in communication with the security system.
However, it has been known in the art of monitoring systems to implement the method steps of adjusting the dynamic partition in response to detecting that the second group of sensors is not in communication with the security system, as suggested by Bauer, which discloses the method steps of adjusting the dynamic partition in response to detecting that the second group of sensors is not in communication with the security system (Bauer: Abstract, [0027], [0030], [0045], and FIG. 7-8: An administrator of the security system may remove and/or delete a device 224A, 224B from the security system. Rather than deleting the device 224A, 224B from the database and/or memory 248 (described below), the device monitor 222 may change the present flag 241 of the removed and/or deleted device to indicate that the device 224A, 224B has been 
Therefore, in view of teachings by Saylor, Winick, Shin, Slupik, Sloo, and Bauer, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the home-vehicle security system of Saylor, Winick, Shin, Slupik and Sloo to include the method steps of adjusting the dynamic partition in response to detecting that the second group of sensors is not in communication with the security system, as suggested by Bauer. The motivation for this is to inform a status information of a device in an area of a monitoring system.

As to claim 15, Saylor, Winick, Shin, Slupik, Sloo, and Bauer disclose the limitations of claim 14 further comprising the computing apparatus of claim 14, wherein the instructions further configure the apparatus to: detect that the second group of sensors is and, in response, adjust the dynamic partition of the security system (Bauer: Abstract, [0027], [0030], [0045], and FIG. 7-8: An administrator of the security system may remove and/or delete a device 224A, 224B from the security system. Rather than deleting the device 224A, 224B from the database and/or memory 248 (described below), the device monitor 222 may change the present flag 241 of the removed and/or deleted device to indicate that the device 224A, 224B has been deleted and/or is no longer present in the security system. The server 102 may thereafter include the removed and/or deleted device 224A, 224B in .

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Dawes, US 2019/0289134 A1, discloses premises system automation.
Ma et al., US 2019/0196692 A1, discloses systems and methods for displaying and associating context images with zones of a security system.
Ma et al., US 2019/0005942 A1, discloses systems and methods for customizing and providing automated voice prompts for text displayed on a security system keypad.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684